Citation Nr: 1413159	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  08-22 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to financial assistance to secure specially adapted housing, to include entitlement to home adaptations under 38 U.S.C.A. § 1717.

2.  Entitlement to financial assistance for the purchase of an automobile and adaptive equipment or adaptive equipment only.

3.  Entitlement to a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant & Spouse

ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1964 to August 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In October 2008, a hearing was held before a Decision Review Officer (DRO) at the RO.  A transcript of the hearing is associated with the Veteran's claims file.  These matters were previously before the Board in September 2010, when they were remanded for additional development.

The issue of entitlement to financial assistance to secure specially adapted housing has been developed by the RO strictly as a claim for benefits under 38 U.S.C.A. § 2101 (for assistance in acquiring specially adapted housing).  However, from the Veteran's arguments and the VA examination reports of record, it is clear that what he seeks is financial assistance to install adaptations to enable safe access to home personal care facilities to accommodate limitations due to his service connected disabilities.  The issue has been recharacterized to reflect that both 38 U.S.C.A. § 2101 and 38 U.S.C.A. § 1717 are being considered.  Given the grant below, he is not prejudiced by the broadened scope of review.


FINDINGS OF FACT

1.  Service connection has been established for diabetes mellitus, Type II (DMII), rated 20 percent; posttraumatic stress disorder, rated 70 percent; cervical strain, rated 10 percent; lumbosacral strain with degenerative arthropathy, rated 10 percent; right upper extremity peripheral neuropathy, rated 10 percent; left upper extremity peripheral neuropathy, rated 10 percent; right lower extremity peripheral neuropathy, rated 10 percent; left lower extremity peripheral neuropathy, rated 10 percent; tinnitus, rated 10 percent; sinusitis, rated 10 percent; erectile dysfunction, rated 0 percent; diabetic retinopathy (previously cataracts), rated 0 percent; bilateral hearing loss, rated 0 percent; and hypertension, rated 0 percent; the combined rating is 90 percent; the Veteran has also been awarded a total disability rating based on individual unemployability (TDIU), and special monthly compensation (SMC) for the loss of use of a creative organ.

2.  Competent evidence establishes that improvements or structural alterations to personal care facilities in the Veteran's residence are medically necessary or appropriate to overcome limitations due to his service connected disabilities.

3.  The Veteran has not lost the use of any extremity due to service-connected disability, is not blind in both eyes, and has no pertinent service-connected burns.

4.  The Veteran does not have loss, or permanent loss of use, of one or both feet; or one or both hands; or permanent impairment of vision of both eyes; or severe burn injury precluding effective operation of an automobile; or ankylosis of one or both knees, or one or both hips, due to service-connected disabilities.

5.  The Veteran's service-connected disabilities do not include or result in anatomical loss or loss of use of both hands, blindness in both eyes with 5/200 visual acuity or less, deep partial thickness burns, full thickness or subdermal burns, or residuals of an inhalation injury.


CONCLUSIONS OF LAW

1.  The criteria for financial assistance to secure home adaptations under 38 U.S.C.A. § 1717 are met.  38 U.S.C.A. § 1717 (West 2002 & Supp. 2013); 38 C.F.R. §  17.150 (2013).

2.  The criteria of 38 U.S.C.A. §§ 2101 for establishing entitlement to specially adapted housing assistance are not met.  38 U.S.C.A. §§ 2101(a), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.809 (2013).
3.  The criteria for a certificate of eligibility for financial assistance for the purchase of an automobile and adaptive equipment or for adaptive equipment only are not met.  38 U.S.C.A. §§ 3901, 3902, 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.808 (2013).

4.  The criteria for establishing entitlement to a special home adaptation grant are not met.  38 U.S.C.A. §§ 2101(b), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.809a (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. §  3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A notification letter sent in September 2007 explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  He has had ample opportunity to respond/supplement the record and has not alleged that notice in this case was less than adequate.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  As is noted above, a hearing before a DRO was held at the RO in October 2008.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the DRO who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the DRO hearing, the DRO and the Veteran's representative indicated that the hearing would focus on the issues identified on appeal (consistent with the issues listed on the title page of this decision), and discussed the elements of the claims that were lacking to substantiate the claim.  The Veteran was assisted at the hearing by an accredited representative from Texas Veterans Commission. The representative and the DRO asked questions to ascertain the extent to which the Veteran's service-connected disabilities manifested in impairment meeting the criteria for the benefits sought.  There was no pertinent evidence identified by the Veteran or his representative that might have been overlooked and that might substantiate the claims beyond what has now been associated with the appellate record; the Board remanded this case in September 2010 with instructions to obtain potentially pertinent outstanding medical evidence, and those actions have been completed.  The Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  The Board finds there has been substantial compliance with the mandates of Bryant.  

The Veteran's pertinent postservice treatment records have been secured.  The RO arranged for VA examinations in December 2010, August 2012, and December 2012; the Board finds those examinations to be adequate for consideration of the matters on appeal.  The Board also finds there has been substantial compliance with the instructions of the Board's prior remand in this case.  The December 2010, August 2012, and December 2012 VA examination reports present medical information and opinions collectively addressing each question presented by the Board's most recent remand directives.  Directives concerning the duties to notify and assist, including obtaining outstanding medical records, have been substantially complied with; the Veteran does not contend otherwise.  The Veteran has not identified any other pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Factual Background, Legal criteria and Analysis

As part of the medical services available to veterans with a service-connected disability (see 38 U.S.C.A. § 1710(a)), the Secretary may furnish home health services where the Secretary finds such services to be necessary or appropriate for the effective and economical treatment of the veteran's disability.  38 U.S.C.A. § 1717(a).  Such services may include reimbursement for improvements or structural alterations to any setting in which the veteran is residing.  38 U.S.C.A. § 1717(b).  In addition, VA regulations provide that prosthetic and similar appliances, including therapeutic and rehabilitative devices, such as a lift for invalids, may be purchased for any veteran upon a determination of feasibility and medical need provided that is a necessary part of outpatient care.  38 C.F.R. § 17.150.

During the course of this appeal, the regulations applicable to claims for specially adapted housing were amended in October 2010.  See 75 Fed. Reg. 57,859-62 (Sept. 23, 2010).  The general effective date of the changes was October 25, 2010.  There were no substantial revisions to the criteria relevant to the present appeal.

Prior to October 25, 2010, under 38 C.F.R. § 3.809, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may be granted if a Veteran is entitled to compensation for permanent and total disability due to: (1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; or, (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 C.F.R. § 3.809(b) (effective prior to October 25, 2010).

Under the revised criteria, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) or 2101A(a) may also be granted if a Veteran is entitled to VA compensation for permanent and total disability due to: (1) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (2) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809.

A certificate of eligibility for assistance in acquiring a special home adaptation grant may be issued to a veteran who served after April 20, 1898; is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809; and has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101(a); and is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands. 38 C.F.R. § 3.809a (a), (b) (effective prior to October 25, 2010).

Under the revisions to 38 C.F.R. § 3.809a, the disability may also be due to (ii) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) full thickness of subdermal burns that have resulted in contractures with limitation of motion of one or more of the extremities or the trunk, or (iv) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a.

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).

The term "loss of use" of a hand or foot is defined at 38 C.F.R. § 3.50(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with the use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc..., in the case of the hand, or balance, propulsion, etc..., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  See also 38 C.F.R. § 4.63.

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss of use of a foot include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, shortening of the lower extremity of 3 1/2 inches or more, and complete paralysis of the external popliteal (common peroneal) nerve and consequent foot-drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of that nerve.  See also 38 C.F.R. § 4.63 (2013).

An example under 38 C.F.R. § 3.350(a)(2) and 4.63 which constitutes loss of use of a hand is complete ankylosis of two major joints of an extremity.

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the U.S. Court of Appeals for Veterans Claims (Court) stated that the relevant inquiry concerning loss of use is not whether amputation is warranted, but whether the claimant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance.  The Court also stated that in accordance with 38 C.F.R. § 4.40, the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision.

38 C.F.R. § 3.350(a)(2) and 38 C.F.R. § 4.63 only provide examples and not an exclusive list of manifestations of loss of use of a foot or hand.  

Financial assistance may be provided to an "eligible person" in acquiring an automobile or other conveyance and adaptive equipment, or adaptive equipment only.  38 U.S.C.A. § 3902(a)(b).  Eligibility for financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment is warranted where one of the following exists as the result of injury or disease incurred or aggravated during active service: (1) loss or permanent loss of use of one or both feet; (2) loss or permanent loss of use of one or both hands; (3) permanent impairment of vision of both eyes, meaning central visual acuity of 20/200 or less in the better eye, with corrective glasses, or central visual acuity of more than 20/200 if there is a field defect in which the peripheral field has contracted to such an extent that the widest diameter of visual field subtends an angular distance no greater than 20 degrees in the better eye; (4) severe burn injury precluding effective operation of an automobile; or, (5) for adaptive equipment only, ankylosis of one or both knees or one or both hips.  38 C.F.R. § 3.808.

Where there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran has established service connection for: DMII, rated 20 percent; posttraumatic stress disorder, rated 70 percent; cervical strain, rated 10 percent; lumbosacral strain with degenerative arthropathy, rated 10 percent; right upper extremity peripheral neuropathy, rated 10 percent; left upper extremity peripheral neuropathy, rated 10 percent; right lower extremity peripheral neuropathy, rated 10 percent; left lower extremity peripheral neuropathy, rated 10 percent; tinnitus, rated 10 percent; sinusitis, rated 10 percent; erectile dysfunction, rated 0 percent; diabetic retinopathy (previously cataracts), rated 0 percent; bilateral hearing loss, rated 0 percent; and hypertension, rated 0 percent.  He has also been awarded a TDIU rating, and SMC for the loss of use of a creative organ.

The Veteran alleges that because of his service- connected disabilities, and specifically his bilateral upper and lower peripheral neuropathy, cervical strain, and lumbosacral strain with arthropathy, he needs an automobile and specially adapted housing or a special home adaptation grant that can accommodate his disabilities.

The Board notes that it has reviewed all of the evidence in the Veteran's claims file, including in Virtual VA and Veterans Benefits Management System (VBMS) with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.

On December 2006 VA examination (conducted in association with the Veteran's claim for TDIU) it was noted that the Veteran had DMII, peripheral neuropathy in all four of his extremities, a chronic cervical strain with residuals, lumbar sacral degenerative disc disease and degenerative joint disease with residuals, an anxiety disorder, cataracts, hearing loss/tinnitus, and hypertension.  The report also notes that the Veteran walked with a cane and was not able to walk more than 100 yards.

VA treatment records show that in October 2007, the Veteran arrived for an appointment with his primary care physician ambulating slowly and with a cane for assistance.  He reported having chronic arthritis pain in his legs, hands, and back.  In October 2008, he underwent an Electric Mobility Evaluation.  He ambulated into the clinic with a cane and complained of pain in both lower extremities, the low back, and both knees rated 7 (on a scale of 10).  He also complained of tingling in his hands and knees to the toes; he stated the numbness made it difficult for him to drive.  His last fall was several months prior; earlier falls had resulted in broken toes.  He also reported that dizziness occurred with bending, and shortness of breath with ambulation.  Upon examination, it was determined that he did not meet the criteria for issuance of a scooter.  He was functional in ambulation with an assistive device, and declined evaluation for a rollator walker (long-distance assistive device), stating it would not help him to go shopping with his wife or to take his grandson to the zoo.  He was to be re-evaluated in six months for electric mobility.  In November 2008, the Veteran was also noted to be ambulatory with a cane.

An August 2008 letter from the Veteran's private physician, Dr. A.A.B., states that he has treated the Veteran for many years for diabetes and diabetic neuropathy of his legs.  Dr. A.A.B. states the Veteran uses a cane to aid with his walking, and that he also has osteoarthritis of his hips and lumbar vertebrae.

October 2008 private treatment records from Scott & White shows that the Veteran complained of worsening low back pain.  He reported that it radiated across his low back, that he used a cane to walk because of the pain, and experienced pain while sitting, standing, walking, and lying down.  Lumbar spondylosis and intervertebral lumbar disk disorder without myopathy were diagnosed; the Veteran was treated with a lumbar epidural.

On December 2010 VA eye examination the Veteran's visual acuity, with corrective lenses, was "20/20" for near vision bilaterally and was "20/25" for far vision bilaterally.  The examiner commented: "Visually the veteran should function normal in his occupational environment and with no functional limitations."  The report contains no indication of pertinent visual field contraction or deficit.  [The Veteran's testimony at the October 2008 DRO hearing included his explanation that he had been blind due to cataracts but was no longer blind since he had received appropriate treatment.]

A December 2010 VA medical examination report shows that reflex testing revealed fully "2+ - normal" reflexes for all peripheral nerves bilaterally, specifically with regard to testing of biceps, triceps, brachioradialis, knee jerk, ankle jerk, and plantar (Babinski) reflexes.  Sensory examination of the Veteran's upper and lower extremities revealed normal sensation to vibration and position sense for each extremity.  Sensation to pain, pinprick and light touch was decreased in all extremities.  There were no dysesthesias.  A detailed motor examination found normal active movement against resistance for bilateral elbow flexion and extension, bilateral wrist flexion and extension, bilateral finger flexion and abduction, bilateral thumb opposition, bilateral hip flexion and extension, and bilateral knee flexion and extension.  No paralysis and no abnormalities were noted during detailed motor examination of the extremities.  Muscle tone was noted to be normal, and there was no muscle atrophy.  It was also noted that the Veteran's disabilities caused ankle or foot edema; that he suffered imbalance problems requiring the use of a walker, cane, or wheelchair; and that he was unable to walk more than a few yards.  The VA examiner noted that specifically due to the service-connected diabetes, the Veteran's "imbalance problems" were severe enough that he "needs walker when ambulating."

On August 2012 VA examination the examiner characterized the Veteran's "peripheral neuropathy in the bilateral upper and lower extremities" as "mild."  The examiner discussed that the Veteran "has trouble getting into the shower at his home."  The examiner opined: "[i]t is [at] least as likely as not that this veteran would benefit from special adapted housing for the bathroom due to his peripheral neuropathies as this will more than likely get worse as his glucose levels are continually elevated."  The examiner also commented that the Veteran "does not need an automobile adaptive equipment now."  Muscle strength testing revealed "4/5" ("Active movement against some resistance") for bilateral hip flexion, bilateral knee extension, bilateral ankle plantar flexion, bilateral ankle dorsiflexion, and bilateral great toe extension.  There was no muscle atrophy.  Reflex testing was "2+ normal" bilaterally for the knees and ankles.  Sensory examination revealed "normal" results for light touch sensation for the upper anterior thighs, thigh/knee region, and the lower leg/ankle region, bilaterally.  There was "decreased" sensation for the feet and toes bilaterally.  It was noted that the Veteran uses a wheelchair and a cane, with "regular" (but specifically not "constant") frequency, "as a normal mode of locomotion, although occasional locomotion by other methods may be possible."  The examiner explained that the Veteran use a cane while indoors at home, and has obtained a motorized scooter and lift for his vehicle.  The examiner indicated that the Veteran does not have functional impairment of any extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The examiner noted that the Veteran's lumbar spine disability is productive of such pain that he is treated with "a morphine implant for pain."

A December 2012 VA eye examination report shows that the examiner found the Veteran's corrected distance and near visual acuity to be "20/40 or better" bilaterally.  (The Veteran's uncorrected distance visual acuity was "20/70" bilaterally while his uncorrected near vision was "20/100" bilaterally.)  Pupils were round and reactive to light.  The examiner reported that the Veteran did not have anatomical loss, light perception only, extremely poor vision, or blindness of either eye, and did not have astigmatism nor diplopia.  It was further noted that the Veteran did not have a visual field defect or a condition that may result in visual field defect.  The examiner opined that the Veteran's condition was not of a severity or nature that impacts on his ability to work, and remarked that the Veteran "had both cataracts removed and his vision is normal."  Noting the Veteran's "history of retinopathy" and that he "is screened for glaucoma," the examiner explained that the Veteran "has a history of unreliable VF's and his primary eye doc does not feel he has glaucoma at this time."  The examiner stated that the Veteran has "unmistakably" not been made blind by his (removed) cataracts, and the report otherwise demonstrates that the Veteran is not otherwise blind.

The Veteran's other medical reports of record, including VA and private medical reports, present findings that are consistent in pertinent respects with those in evidence discussed above; the other evidence of record does not present findings more supportive of the Veteran's contentions than the findings discussed above.

It is not in dispute that the Veteran's service-connected disabilities as they pertain to the matters at hand are progressive in nature.  The question before the Board is whether the Veteran's service-connected disabilities now meet the requirements for financial assistance to secure specially adapted housing, to include entitlement to home adaptations under 38 U.S.C.A. §§ 1717, financial assistance for the purchase of an automobile and/or adaptive equipment, or a special home adaptation grant.

Entitlement to financial assistance to secure specially adapted housing, to include entitlement to home adaptations under 38 U.S.C.A. § 1717

The evidence indicates that the Veteran's service-connected disabilities, including peripheral neuropathy of both lower extremities, have resulted in imbalance problems, clinically noted diminished sensation and subjective numbness, falls, an inability to walk more than a few yards without assistance, and somewhat diminished muscle strength such that he relies regularly (but not constantly) on a cane, wheelchair, and scooter to move around and relies upon a lift for his vehicle.  The August 2012  VA medical examiner commented on the Veteran's difficulty getting into the shower at home and opined that the Veteran would benefit from special adapted housing.

However, the August 2012 VA examiner further specifically indicated that the Veteran does not have functional impairment of any extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The VA examiner also found that the Veteran's requirement for assistive devices was regular, but not constant.  In light of the pertinent medical findings and a further broad review of the evidentiary record, the Board is unable to conclude that the Veteran has actually lost the use of either lower extremity.  Furthermore, the Veteran's well documented visual acuity testing and his own hearing testimony establish that he is not blind in both eyes.  The evidence also does not show that he has loss or loss of use of both arms, nor does he contend that he has lost the use of his arms at or above the elbow.  There is no suggestion nor allegation of pertinent service-connected burns.  Accordingly, the Board is unable to find that entitlement to assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) is shown.

However, the Board finds that consideration of 38 U.S.C.A. § 1717 provides an alternative basis for award of a benefit sought by the Veteran.  Although the August 2012 VA examiner indicated that the Veteran has not lost the use of any of his extremities, the examiner also opined that the Veteran needs special home adaptations for the bathroom "due to his peripheral neuropathies as this will more than likely get worse as his glucose levels are continually elevated."  It was specifically noted that the Veteran has difficulty accessing shower facilities.  Based on the evidence of record, including the Veteran's lay testimony, the Board agrees: it is reasonably shown that the Veteran requires home adaptation, specifically of the bathroom, because of his service connected disabilities.  The Board finds that improvements or structural alterations to the Veteran's residence are necessary or appropriate for the effective and economical treatment of the Veteran's service-connected disabilities.  38 U.S.C.A. § 1717.   Accordingly, the criteria of  38 U.S.C.A. § 1717 for financial assistance to secure home adaptations are met.


Entitlement to financial assistance for the purchase of an automobile and adaptive equipment or adaptive equipment only

No evidence suggests (service-connected or otherwise) ankylosis of either knee or hip, and all of the medical evaluations and testing of record repeatedly indicate capacity for motion in these joints.  The Veteran does not contend, and the evidence does not suggest, that there has been any pertinent (service-connected or otherwise) severe burn injury precluding effective operation of an automobile.  The evidence of record repeatedly shows that the Veteran's visual acuity with corrective lenses is better than 20/200 in both eyes, and the evidence of record shows that the Veteran's peripheral visual field is not contracted.  The evidence of record does not show that the Veteran has lost the use of either of his hands; the August 2012 VA examiner described the Veteran's cervical strain and his peripheral neuropathy as "mild" and the medical evidence otherwise presents no suggestion that either hand would be equally well served by an amputation stump with suitable prosthetic appliance.

The Board has also carefully considered whether the Veteran has permanent loss of use of one or both feet qualifying for the sought financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment.  The Board acknowledges that the Veteran requires the regular aid of braces, crutches, canes, or a wheelchair for locomotion.  However, for the purposes of this analysis, the term "loss of use" of a hand or foot is defined by 38 C.F.R. § 3.350(a)(2) as that condition where no effective function remains other than that which would be equally well served by an amputation stump at the site of election below elbow or knee with use of a suitable prosthetic appliance.  The Board is unable to find that the Veteran has lost the use of either of his feet.  The details of the mild peripheral neuropathy and spinal disability are well documented, the Veteran's feet are shown to retain "diminished" but not absent sensation, and his ankles and toes retain "[a]ctive movement against some resistance" during clinical testing.  The evidence does not support a finding that the Veteran's feet retain no more functional value than would be provided by amputation with suitable prosthetic appliance.  (The August 2012 VA examiner expressly rejected that any extremity was so disabled.)

The Board observes that the examples provided by 38 C.F.R. § 3.350(a)(2) with regard to defining "loss of use" of a hand or foot contemplate: (a) Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3 1/2 inches or more, will constitute loss of use of the hand or foot involved; and (b) Complete paralysis of the external popliteal nerve (common peroneal) and consequent footdrop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  The deficits involving the Veteran's foot function do not match these examples, nor do they otherwise reflect functional loss equivalent to the examples or the other language of the regulatory definition.  See 38 C.F.R. § 3.350(a)(2).

As detailed above, one of several alternative requirements must be met to establish eligibility for financial assistance to purchase one automobile or other conveyance and necessary adaptive equipment.  As none is shown, the legal criteria for the benefits sought are not met.  Therefore, the benefit of the doubt doctrine does not apply.

Entitlement to a special home adaptation grant

Regarding a special home adaptation grant, the Veteran has not established service connection for any disabilities involving burns or inhalation injury.  The Veteran's service-connected eye disabilities (and any other of his disabilities) are shown to not manifest in blindness in both eyes.  The Veteran's service connected peripheral neuropathy and spinal disabilities (and any other of his disabilities) are not shown to manifest in the loss of use of either hand.  Thus, the legal requirements for a special home adaptation grant (under 38 U.S.C.A. § 2101(b); 38 C.F.R. § 3.809a) are not met.





ORDER

Financial assistance to secure home adaptations under 38 U.S.C.A. § 1717 is granted, subject to the limitations under implementing regulations.

The appeal to establish eligibility for specially adapted housing under 38 U.S.C.A. § 2101 is denied.

The appeal seeking entitlement to a certificate of eligibility for the purchase of an automobile and adaptive equipment, or adaptive equipment only is denied.

Entitlement to a special home adaptation grant (under 38 C.F.R. § 3.809) is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


